department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa dpl b1 postn-121000-02 internal_revenue_service national_office legal advice memorandum for bernard b nelson area_counsel lmsb natural_resources from joseph e conley acting chief branch disclosure and privacy law cc pa dpl subject request for chief_counsel_advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll year year year year year year year dollar_figurea dollar_figureb dollar_figurec issue sec_1 would it violate sec_6103 to disclose to a documents originally obtained by the a examiner from the g examiner who obtained them as part of the examination of a lease_stripping transaction involving g’s subsidiary h with corporation s would it violate sec_6103 to disclose to a and use in a’s proceeding the promotional booklets prepared by f that were obtained by the a entities examiner from the w examiner after they initiated the proceeding in district_court would it violate sec_6103 for the examiner of a to obtain copies of documents pertaining to the ii and jj transactions from the file of the examiner of corporation i disclose the documents to a and use the documents in a’s proceeding would it violate sec_6103 for the administrative files and records of the m and n partnership examinations to be disclosed to a and used in a’s proceeding would it violate sec_6103 for the records of r pertaining to the ff transaction obtained by the y examiner by third-party contact during the y examination to be disclosed to a and used in a ‘s proceeding would it violate sec_6103 to disclose to the a entities the records pertaining to the hh transaction that were obtained by the examiner of aa would it violate sec_6103 to disclose to a documents pertaining to the o partnership’s participation in the lease-stripping transactions identified above that were obtained by the examiner of aa would it violate sec_6103 to disclose to the a entities a document that referred to the separate investment that involved f aa and an a entity is it permissible for the examiner of a to continue gathering records after the district_court petitions are filed for use in the litigation from an examiner assigned to audit one of the parties to the lease-stripping transactions that generated the basis in the preferred_stock that was acquired by the a entities if it is permissible for the examiner of a to gather the records identified above may the records be disclosed to a must all documents relating to the underlying lease-stripping transactions in the service’s possession be produced in response to a broad discovery request are the closing agreements relating to s and u as they relate to the underlying lease-stripping transactions protected from disclosure in response to a discovery request by the a entities conclusion sec_1 sec_6103 authorizes a’ sec_1 examination team to obtain from sources within the service such as other examination teams or issue specialists 1unless context indicates otherwise a reference to a’s examination or examination team includes the examination and examination team of a and the tiered_partnership entities under a collectively similarly a reference to a’s proceeding includes the proceedings of the tiered_partnership entities collectively information relating to the specific lease-stripping transactions to which a’s basis in the preferred_stock in controversy is traceable a’s examination team has a need to know the information to perform a tax_administration function furthermore under sec_6103 or c third party tax information that directly relates to a transactional relationship between a and those third parties which directly affects the resolution of an issue in a’s judicial tax proceeding may be used in the proceeding such use would include release to a taxpayer as part of an examination or production to an opposing party in litigation as part of discovery given that a’s basis in the preferred_stock is directly related to the transactional relationship between a and those third parties such as g h and s who engaged in the lease-stripping transactions the documents of g h and s to the extent they concern the relevant lease-stripping transactions may be disclosed and used under sec_6103 and or c to the extent that the documents contain information that is not related under sec_6103 and or c the documents must not be disclosed or used in order to determine the proper tax treatment of a’s preferred_stock the basis of the preferred_stock must be traced back to the original lease-stripping transactions that led to the issuance of such preferred_stock f’s promotional efforts are central to understanding these transactions as the promotional materials prepared by f to market the lease-stripping transactions are directly related to the transactional relationship between a and those third parties who participated in the lease-stripping transactions under sec_6103 and or c such materials may be disclosed and used in a’s proceeding as with conclusion above sec_6103 authorizes a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating the specific lease-stripping transactions to which a’s basis in the preferred_stock in controversy is traceable further as with other conclusions stated above the direct transactional relationship of the preferred_stock to the prior lease-stripping transactions permits third party tax_return information to be disclosed and used under sec_6103 and or c under sec_6103 and or c the administrative files and records from the partnership examinations of third parties such as m and n may be disclosed and used but only to the extent that such files and records contain information that directly relates to a transactional relationship between a and those third parties which directly affects the resolution of an issue in a’s proceeding accordingly to the extent such files and records contain third party return_information necessary for tracing a’s basis in the preferred_stock they may be used third party return_information that does not relate to tracing the basis in the preferred_stock may not be disclosed and used under sec_6103 and or c as with conclusion above records of r pertaining to the ff transaction obtained by the y examiner may be used and disclosed under sec_6103 and or c but only to the extent that they contain information necessary for determining the basis in the preferred_stock held by a the hh lease-stripping transaction differs from the others in that it was aborted before k or l was able to take back preferred_stock in a transaction involving a transfer of its leasehold interest as no preferred_stock was issued to either k or l such stock was not transferred to a as no stock was transferred to a there is no transactional relationship involving a and the parties to the hh transaction as there is no transactional relationship involving a sec_6103 and or c do not apply to any information pertaining to the hh transaction if you seek to use such information in a’s proceeding it should be subpoenaed as part of a’s case as with conclusion sec_1 through above documents obtained by aa’s examiner that pertain to the o partnership’s participation in the lease-stripping transactions identified above qualify for use and disclosure under sec_6103 and or c conversely documents obtained by the examiner regarding the o partnership that do not relate to the lease-stripping transactions involving a do not qualify under sec_6103 and or c and can only be used or disclosed to the extent that some other exception to sec_6103 applies third party information regarding the separate investment among f aa and the a entity qualifies for use and disclosure in a’s proceeding under sec_6103 and or c to the extent it directly affects the resolution of an issue in a’s judicial tax proceeding the a examiner may continue to gather records during the pendency of the district_court case from inside the irs records obtained by the a examiner that contain third party information may only be disclosed to a to the extent that sec_6103 and or c apply determining the application of sec_6103 and or c requires applying facts concerning the records and how they relate to the relevant transactions the united_states cannot provide information in response to a discovery request if such information is protected by sec_6103 subject_to all of the section’s exceptions including sec_6103 and c third party information must be produced in discovery only to the extent that it qualifies under sec_6103 or c or another exception to sec_6103 if applicable as with conclusion above third party information must be produced in discovery only to the extent that it qualifies under sec_6103 and or c it is unlikely that any information in the closing agreements can qualify under sec_6103 or c because the issue in the proceeding is the correct_tax treatment of the transaction not how the service treated another party to the transaction as such information in the closing agreements will likely not directly affect the resolution of an issue in a’s proceeding facts the facts as we understand them are based on information associate area_counsel natural_resources received from the examination of a b c d and e which are multi-tiered partnerships and from examinations of other entities who participated in a series of lease-stripping transactions at issue a key issue involved is the basis of different issues of preferred_stock that came to be held by one of the partnerships the lease-stripping transactions at issue involve a multitude of parties and a number of steps during year sec_1 and f arranged a number of lease-stripping transactions involving various tangible assets these lease-strips are identified as cc dd ee ff gg hh ii jj kk and ll each of the lease-strips consisted of initial lease agreements that were between legitimate lessor corporations including h which is a subsidiary of g and legitimate end-users consisting of various other corporations it is believed that the initial stages of the lease agreements described above were undertaken for legitimate business purposes but from these lease agreements f developed various promotions to strip the income from rent payments and split off the rent deductions to be taken by the sublessors some of the promotions made by f were done in association with the individual aa whose corporation bb shared promotional fees with f f’s promotional materials patterned the lease-strips similarly for each of what became a number of promotions as described below one of two foreign limited life companies k or l subleased the tangible asset from the primary lessor such as h k and l were formed with a very small amount of capital and their only sources of income were fees received for participating in the lease-stripping transactions identified herein one of several domestic limited_partnerships m n o p q or r then subleased the equipment from k or l subject_to the end-user leases cid cid cid cid cid cid cid cid m n o p q or r borrowed an amount of funds to prepay a substantial portion of the rents due under the sublease to k or l thereby stripping the rental income from the sublease one end-user of tangible equipment corporation i also served a sublessor on the ii and jj transactions as sublessor corporation i made the rent prepayments that stripped the income from the underlying leases corporation i received promotional booklets from f in year when the transactions were being structured these booklets are in the file of the examiner of corporation i k or l invested the prepaid rents in united_states treasury securities a bank guaranteed a portion of the rent which k or l was obligated to pay the primary lessor and took a security_interest in the united_states treasury securities f then marketed the leasehold position held by k or l to united_states corporations s through its subsidiary t u through its subsidiary v w through its subsidiary x and y through its subsidiary z in transactions intended to qualify for non-recognition treatment under sec_351 t v x and z transferred cash to a subsidiary in exchange for the common_stock of the subsidiary k or l contributed the leasehold positions identified above which included the cash received for prepayment of rent and the obligation to pay rent to the primary lessors in exchange for preferred_stock of the subsidiary as a result of this transaction the united_states corporations formed in the sec_351 transactions claimed entitlement to the rent deductions relating to the equipment one of the lease-stripping transactions hh was aborted before preferred_stock was issued in the hh transaction k acquired the lease interests as with the other transactions but corporation u decided not to participate in the transaction consequently no preferred_stock was issued to k relating to the hh transaction k had the obligation to pay rent as part of the hh transaction but never did so and hh was later nullified by the other parties an employee of a learned that preferred_stock created in the sec_351 transactions identified above was available for acquisition through f as an intermediary an agent of f gave an employee of a offering memoranda that f had used to promote two of the lease-stripping transactions the preferred_stock was arguably attractive for acquisition in a partnership transaction subject_to sec_723 because it had a high basis and low market_value cid cid cid cid cid cid cid cid between august of year and january of year k and l transferred cash and the preferred_stock to partnership d in exchange for interests in partnership d on the same day that d received the cash and preferred_stock d transferred it to partnership e as a partnership contribution the cash transferred by k and l to partnership d was borrowed from a foreign_partnership affiliated with d k and l transferred their interests in d to this foreign_partnership as security for the loans k and l entered into put agreements entitling them to sell their interests in d to c the general_partner of d on scheduled dates within the following months at minimum prices equal to the values of their initial capital accounts k and l transferred their rights under these put agreements to the foreign_partnership affiliated with d in an act intended to be consistent with sec_723 e reported a tax basis in the preferred_stock totaling dollar_figurea the same as the total_tax basis claimed by k and l the fair_market_value of the preferred_stock confirmed by appraisals of a reputable third party was dollar_figureb which was substantially less than of dollar_figurea in year under the put agreement k sold its partnership_interest in d to c k used the proceeds to repay the loan to the foreign_partnership after this transaction e sold two blocks of the preferred_stock to an outside party reporting capital losses of dollar_figurec we understand that the losses were allocated to c as the transferee-owner of the partnership_interest originally held by k an act that was arguably consistent with sec_1 a in year under the put agreement l sold its partnership_interest in d to c l used part of the proceeds to repay the loan to the foreign_partnership the preferred_stock obtained from l however was never sold at its inflated basis for various reasons an examination of a b c d and e was commenced in december of year consistent with notice_95_53 1995_2_cb_334 the service challenged the tax results reported from each of the transactions as agreement could not be reached with a b c d and e final partnership administrative adjustments fpaas were issued to the partnerships for year sec_3 and petitions were filed by the tax matters partners for a b c d and e and as such they constitute refund causes of action under the jurisdiction of the department of justice cid cid cid cid cid cid cid the examiner assigned to y made a third-party contact to r that served as a sublessor on the ff transaction the documents obtained by the y examiner from r regarding the ff transaction were not disclosed to y but the a examiner has obtained them in addition to the lease-stripping transactions identified above f and aa entered into a separate financial investment with a the investment was a complicated one in which a permitted f and aa to purchase a call option through a third party bank that was tied to the performance of one of a’s assets in its tiered partnerships a’s representative alleges that this call option investment was directly related to the preferred_stock arrangements law and analysi sec_1 would it violate sec_6103 to disclose to a documents originally obtained by the a examiner from the g examiner who obtained them as part of the examination of a lease- stripping transaction involving g’s subsidiary h with corporation s sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in code sec_6103 and b unless disclosure is authorized under a specific provision of title_26 code sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the service with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department whose official duties requires such disclosure for tax_administration_purposes tax_administration is defined as the administration management conduct direction and supervision of the execution and application of the internal revenue laws or related statutes sec_6103 in essence sec_6103 authorizes access to information to an employee of the service when that employee establishes a need to know in order to perform a tax_administration function an examination of a taxpayer’s tax_liability is a tax_administration function as is providing support to the department of justice in the course of litigation concerning such taxpayer’s tax_liability under the need to know standard of sec_6103 the a examiner is authorized to receive the documents pertaining to h and s’s participation in the lease- stripping transaction cid cid with respect to disclosures to individuals and entities outside the service sec_6103 is a narrowly tailored exception to the confidentiality requirements of sec_6103 which authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings subparagraphs b and c of sec_6103 establish item and transaction tests respectively under which returns and return_information of taxpayers who are not parties to such proceedings may nevertheless be disclosed under sec_6103 a third party taxpayer’s returns or return_information may be disclosed in judicial or administrative tax proceedings only if the treatment of an item reflected on such third party’s return is directly related to the resolution of an issue in the proceeding under sec_6103 a third party taxpayer’s returns or return protected information may be disclosed in judicial or administrative tax proceedings only if such third party’s return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the third party taxpayer which directly affects the resolution of an issue in the proceeding there are two statutory requirements under sec_6103 that must be met for third party tax information to qualify for disclosure and use in a tax proceeding the first requirement is that the third tax party information must relate to a transactional relationship between the taxpayer and the third party the second requirement is that the information directly affects the resolution of an issue in the proceeding here the return_information of the other parties to the lease-stripping transactions as it relates to the basis of the preferred_stock received by a meets the first part of the test the basis of the preferred_stock that a received is traceable directly to the lease-stripping transactions the second requirement of the transactional relationship_test is also met as the information directly affects the resolution of an issue in the proceeding the issue for the proceeding is whether the lease- stripping transactions were shams so that the basis in the preferred_stock would be zero or if the transactions were not shams does the proper amount of the basis nonetheless differ from how it was reported thus under sec_6103 and or c information relating to the lease- stripping transaction to which a’s basis in the preferred_stock is traceable that other parties to the lease-stripping transactions provided to the service in connection with 2while we have analyzed this under the transaction text it is clear from the legislative_history that the same principles would apply to the item test for example that the information relate to some dealings or transaction between the parties see 32_f3d_1423 10th cir 794_fsupp_947 c d cal their own returns or the examination of their returns may be used in a’s proceeding and disclosed in discovery would it violate sec_6103 to disclose to a and use in a’s proceeding the promotional booklets prepared by f that were obtained by the a entities examiner from the w examiner after they initiated the proceeding in district_court the legal analysis of this issue is largely the same as that for issue discussed above because the key section i sec_6103 and or c the facts show that f played a central role in facilitating the participation of the various parties in the lease-stripping transactions at issue an array of critical facts such as the intent and knowledge of the parties will be evidenced by f’s promotional booklets used in those particular lease-stripping transactions thus under sec_6103 and or c f’s promotional booklets regarding the lease-stripping transactions to which a’s basis in the preferred_stock are traceable may be used in a’s proceeding and disclosed in discovery would it violate sec_6103 for the examiner of a to obtain copies of documents pertaining to the ii and jj transactions from the file of the examiner of corporation i disclose the documents to a and use the documents in a’s proceeding the legal analysis of this issue is largely the same as that for issue discussed above because the key section is sec_6103 and or c_corporation i was not only an end-user of leased equipment but also served as sublessor on the ii and jj transactions as sublessor corporation i made the rent prepayments that stripped the income from the underlying leases thus under sec_6103 and or c i’s documents relating to the lease- stripping transactions to which a’s basis in the preferred_stock are traceable may be used in a’s proceeding and disclosed in discovery would it violate sec_6103 for the administrative files and records of the m and n partnership examinations to be disclosed to a and used in a’s proceeding the legal analysis of this issue is largely the same as that for issue discussed above because the key section is sec_6103 and or c the administrative files and records from the partnership examinations of third parties such as m and n may be disclosed but only to the extent that such files and records contain information that directly relates to a transactional relationship between a and those third parties which directly affects the resolution of an issue in a’s proceeding accordingly to the extent such files and records contain third party return_information necessary for tracing a’s basis in the preferred_stock they may be used third party return_information that does not relate to tracing the basis in the preferred_stock may not be disclosed and used under sec_6103 and or c neither sec_6103 nor c permit the disclosure of the returns or return_information of unrelated third parties see s rep no pincite would it violate sec_6103 for the records of r pertaining to the ff transaction obtained by the y examiner by third-party contact during the y examination to be disclosed to a and used in a’s proceeding the legal analysis of this issue is largely the same as that for issue discussed above because the key section is sec_6103 and or c the records of r pertaining to the ff transaction obtained by the y examiner may be used and disclosed under sec_6103 and or c but only to the extent that they contain information necessary for determining the basis in the preferred_stock held by a would it violate sec_6103 to disclose to the a entities the records pertaining to the hh transaction that were obtained by the examiner of aa the analysis of this issue differs from issue sec_1 through above the facts show that the hh lease-stripping transaction was aborted before k or l took back preferred_stock in a transaction involving a transfer of its leasehold interest as no preferred_stock was issued to either k or l such stock was not transferred to any of the a entities as no stock was transferred to a there is no transactional relationship involving a and the parties to the hh transaction as a consequence the first statutory requirement under sec_6103 that the third tax party information relate to a transactional relationship between the taxpayer and the third party is not met we assume there is no documentation tying a to the aborted transaction such documentation could create the necessary transactional relationship as there is no transactional relationship involving a sec_6103 and c do not apply to any information pertaining to the hh transaction as such the records should be re-obtained from aa via a subpoena issued in connection with the a litigation the records obtained by subpoena in a’s litigation are a’s return_information and may be used and disclosed in the litigation under sec_6103 would it violate sec_6103 to disclose to a documents pertaining to the o partnership’s participation in the lease-stripping transactions identified above that were obtained by the examiner of aa as with the analysis for issue sec_1 through above sec_6103 and or c applies documents obtained by aa’s examiner that pertain to the o partnership’s participation in the lease-stripping transactions identified above qualify for use and disclosure under sec_6103 and or c conversely documents obtained by the examiner regarding the o partnership that do not relate to the lease-stripping transactions do not qualify under sec_6103 and c and can only be used or disclosed to the extent that some other exception to sec_6103 applies would it violate sec_6103 to disclose to the a entities a document that referred to the separate investment that involved f aa and an a entity as with the issue sec_1 through and above the key section is sec_6103 and or c but the analysis for this issue differs because the lease- stripping transactions are not as clearly in focus with this separate investment although a’s representative alleges that this call option investment was directly related to the preferred_stock arrangements the mere unsupported assertion of a party’s representative is not sufficient to make sec_6103 or c apply if it were taxpayers could obtain protected third party return_information in discovery merely by asserting that such information is related to a transaction in their proceeding although the allegation of a can be considered as one indicia of a transactional relationship the analysis of the sec_6103 and c issues must undertake more than reliance on this assertion by a’s representative as f aa and an a entity entered into the investment the first statutory requirement of sec_6103 or c that the third tax party information relate to a transactional relationship between the taxpayer and the third party is met that leaves the second statutory requirement that the information directly affects the resolution of an issue in the proceeding in order for this requirement to be satisfied then either there must be information other than the mere assertion by a that this separate investment was in fact directly related to the lease- stripping transaction sec_4 or the resolution of an issue in a’s proceeding other than one involving the basis of the preferred_stock must be directly affected with those aforementioned qualifications in mind third party return_information relating to the investment by f aa and the a entity qualifies for use and disclosure in a’s proceeding under sec_6103 and c to the extent it directly affects the resolution of an issue in a’s judicial tax proceeding is it permissible for the examiner of a to continue gathering records after the district_court petitions are filed for use in the litigation from an examiner assigned to audit one of the parties to the lease-stripping transactions that generated the basis in the preferred_stock that was acquired by the a entities the a examiner may continue to gather records during the pendency of the district_court case from inside the irs if it is permissible for the examiner of a to gather the records identified above may the records be disclosed to a records obtained by the a examiner that contain third party information may only be disclosed to a to the extent that sec_6103 and or c apply determining the application of sec_6103 and or c requires understanding the facts concerning the records and how they relate to the relevant transactions we would expect that the analysis under sec_6103 or c would be comparable to that of the third party records already in the possession of a but an authoritative opinion cannot be rendered until such records can be identified and described must all documents relating to the underlying lease-stripping transactions in the service’s possession be produced in response to a broad discovery request third party tax_return information that is protected by sec_6103 is not subject_to production as part of civil discovery unless subject_to exception from sec_4if directly related to the lease-stripping transactions then the basis of the preferred_stock is affected 5for example if a improperly understated its liability arising from this separate transaction and this liability occurred during the tax years at issue this would directly affect the resolution of an issue in the proceeding a under another provision of the internal_revenue_code see 132_f3d_1463 d c cir 214_f3d_179 d c cir conversely third party tax_return information that qualifies for disclosure under sec_6103 and or c must be produced in response to a discovery request unless protected by some other privilege or if it would identify a confidential informant or seriously impair a civil or criminal tax investigation accordingly the analysis of whether documents relating to the underlying lease-stripping transactions in the service’s possession qualify for disclosure under sec_6103 and or c would be the same as that already undertaken in the issues discussed above we do not opine with respect to privileges that may apply are the closing agreements relating to s and u as they relate to the underlying lease-stripping transactions protected from disclosure in response to a discovery request by the a entities as with issue above third party information must be produced in discovery only to the extent that it qualifies under sec_6103 and or c it is unlikely that any information in the closing agreements can qualify under sec_6103 and or c because information in the closing agreements will not directly affect the resolution of an issue in a’s proceeding the issue in the proceeding is the correct_tax treatment of the lease-stripping transactions and determination of a’s basis in the preferred stock-the issue is not how the service treated other parties to the transaction as closing agreements cannot be relied upon by taxpayers other than the taxpayers who are a party the second statutory requirement of sec_6103 and or c that the information directly relate to or directly affect the resolution of an issue in the proceeding will not be met case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
